         Case 20-31585 Document 27 Filed in TXSB on 03/10/20 Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION                                                  ENTERED
                                                                                                 03/12/2020
 IN RE:                                           §
                                                  §
                                                                 CASE NO. 20-31585-11
 PEARL RESOURCES LLC                              §
                                                  §
                                                                 CASE NO. 20-31586-11
 PEARL RESOURCES OPERATING                        §
                                                                    (Chapter 11)
 CO. LLC                                          §
      Debtors                                     §
                                                  §
                                                            Joint Administration Requested
                                                  §
                                                              Under Case No. 20-31585-11
                                                  §
                                                             Judge Eduardo V. Rodriguez
                                                  §

    ORDER GRANTING EMERGENCY MOTION FOR JOINT ADMINISTRATION
                       [Relates to Docket # _4__]

       The Debtors’ Emergency Motion for Joint Administration is granted.              It is hereby

ORDERED that:

       1.      The chapter 11 cases of Pearl Resources LLC, and Pearl Resources Operating Co.

LLC shall be jointly administered;

       2.      The caption of the cases is modified to reflect the joint administration.

       3.      The Clerk of the Court is directed to enter a notation on the docket sheet of each of

the Debtors’ cases in substantially the following form to reflect joint administration of the cases:

       An order has been entered in this case directing the joint administration of In re Pearl
       Resources LLC (Case No. 20-31585-11); and In re Pearl Resources Operating Co. LLC
       (Case No. 20-31586-11) in accordance with Federal Rule of Bankruptcy Procedure
       1051(b). The docket in case number 20-31585-11 should be consulted for all matters
       affecting these cases.

       4.      One docket shall be maintained for the Debtors’ cases under case number

20-31585-11.

       5.      All pleadings, orders and other papers filed shall be captioned with the style

reflected above, and shall reflect that the cases are jointly administered under case number
        Case 20-31585 Document 27 Filed in TXSB on 03/10/20 Page 2 of 2




20-31585-11.

       6.      Each Debtor shall file separate schedules and statements of financial affairs in its

respective case.

       7.      Proofs of claim filed by a creditor of any Debtor shall reflect the style and case

number of the Debtor to which the claim relates.

       8.      The Clerk of the Court shall maintain separate claim registered for each Debtor.




  March 10, 2020




                                                2
